DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 16, “fist coil pattern” is a typographical error and should be “first coil pattern”.  
Appropriate correction is required.

Claim Objections
Claims 6, 7, 15, 16, and 20 are objected to because of the following informalities:  “the other surface of the support substrate” “the other end surface” lack antecedent basis. The examiner suggests “another surface” and “another end surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0133146, of record).

Claim 1: Lee discloses a coil component (Figs.1 and 2), comprising: 
a body (110); 
a support substrate embedded in the body (e.g. one of the layers stacked, shown in Figs.1 and 2, within the remainder of the body; see [0026]); 
a coil portion (120) disposed on the support substrate (printed/formed on one of the layers; see [0060]-[0069]), and having an end portion exposed to a surface of the body (132a); and 
an external electrode (132b; see Figs.1 and 2) disposed on the surface of the body (see Fig.1), and in contact with and connected to the end portion of the coil portion (132 being in contact with the coil pattern 120; see Figs.1, 2, and [0031]-[0032]), 
wherein an interface between the end portion of the coil portion (131a) and the external electrode (131b), and an interface between the surface of the body and the external electrode (e.g. the surface 3 and the outer surface of 131b) are located on levels different from each other (the 131a/131b interface in Fig.2 being located more inward that the interface between 3 and 131b).

Claim 2: Lee discloses wherein the interface between the end portion of the coil portion and the external electrode is located on a level, lower than the interface between the surface of the body and the external electrode, with reference to a portion inside the coil component (see Figs.1 and 2 of Lee and discussion above, where the interface between 131a and 131b is located more inward than the interface between 131b and 3).
Claim 6: Lee discloses the coil portion comprises: a first coil pattern (e.g. the right most layer/pattern of the coil in Fig.1) disposed on one surface of the support substrate (see discussion above, where the coil is formed by stacking insulating layers with conductive patterns thereon); 
a second coil pattern disposed on the other surface of the support substrate (e.g. the next pattern to the left, which is provided on the other surface of the layer provided with the right most pattern) facing the one surface of the support substrate (the coil provided by conductive patterns on stacked layers, thus the next layer “facing” an adjacent layer); 
a first lead-out pattern disposed on the one surface of the support substrate and connected to the first coil pattern (e.g. 121 and 131a), the first lead-out pattern being exposed to the surface of the body (e.g. at 131a, where the outer electrode is “exposed” to the surface 3); 
a second lead-out pattern disposed on the other surface of the support substrate and connected to the second coil pattern (the other terminal 132a, e.g. on the right in Figs.1-3, the right terminal being at least indirectly connected to the second coil pattern), the second lead-out pattern being exposed to the surface of the body (to 4 at 132a); and 
a via penetrating through the support substrate to connect the first coil pattern and the second coil pattern to each other (see [0062], where via electrodes connect conductive patterns of adjacent layers).
Claim 7: Lee discloses wherein the body has one surface (1) and one end surface (3) and the other end surface (4) connected to the one surface and facing each other (see Figs.1-3, “connected” via the bottom side 1), respectively, the first lead-out pattern (131a) is continuously exposed from the one surface and the one end surface of the body (between 1 and 3), and the second lead-out pattern (right 132a) is continuously exposed from the one surface and the other end surface of the body (between 1 and 4; see Figs.1-3).
Claim 8: Lee discloses wherein winding axes of each of the first and second coil patterns are substantially parallel to the one surface of the body (the winding axis being in the W direction in Fig.1, thus parallel to 1).
Claim 9: Lee discloses a first auxiliary lead-out pattern disposed on the other surface of the support substrate and spaced apart from the second coil pattern, the first auxiliary lead-out pattern being exposed from the surface of the body; and a second auxiliary lead-out pattern disposed on the one surface of the support substrate and spaced apart from the first coil pattern, the second auxiliary lead-out pattern being exposed from the surface of the body (e.g. 131a and 132b in other layers; see Figs.4A-4D, where a 131a/132a are formed by stacking layers with this conductive pattern; see also [0066]-[0069] and [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kunishi et al. (US 2008/0123248, of record and hereinafter “Kunishi”).

With regard to claim 3, Lee only discloses the interface between the end portion of the coil portion and the external electrode located on a level lower than the interface between the surface of the body and the external electrode (see discussion of claim 2 above), and does not disclose “the interface … located on a level higher than the interface” as required the claim. Kunishi discloses that a similar electrode (3) provided with a further plating layer (10,11), may be at a level lower than an electrode/body interface (see Fig.2) or alternatively protrude from said interface (Fig.6). Kunishi discloses that by providing a protruding electrode to be plated over, the time to form a plating layer may be reduced ([0108]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the interface of 131a/132a instead on a higher level than the interface between the surface of the body and the external electrode, i.e. a protruding inner electrode 131a/132a, in order to have reduced the time to form plating electrodes 131b/132b of Lee (see [0044] of Lee, which describes 131b/132b as “plating layers”).
With regard to claim 12, Lee does not explicitly disclose the external electrode (131b/132b) comprising two layers (“a first conductive layer disposed on the body and in contact with the body … and a second conductive layer disposed on the first conductive layer to cover the first conductive layer”). Kunishi discloses forming a similar plating electrode (8) formed on a body of a similar component (on 6; see Fig.1), where the plating electrode comprising a first layer (10) on the body and in contact with the body (see Fig.1) and a second layer (11) that covers the first layer (10). Kunishi discloses that by using this two layer electrode plating, a good electrical connection with good wettability to solder may be accomplished (see [0045]-[0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the two layer plated electrode of Kunishi as the plated electrodes disclosed by Lee in order to have provided a good electrical connection with good wettability to solder.

Claims 5, 10, 11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Muneuchi (KR 2014-0135644 A).

Lee discloses the coil component limitations of claims 1, 6, and 7 as discussed in greater detail above. Lee does not disclose “wherein a surface roughness of one surface of the end portion exposed from the surface of the body is higher than a surface roughness of the surface of the end portion of the coil portion except for the one surface”, “wherein a surface roughness of the interface between the end portion of the coil portion and the external electrode is higher than a surface roughness of the interface between the surface of the body and the external electrode”, “wherein a surface roughness of one surface of the end portion exposed from the surface of the body is higher than a surface roughness of the surface of the body”, or “wherein a surface roughness of one surface of the end portion exposed from the surface of the body is higher than a surface roughness of another surface of the end portion of the coil portion embedded in the body” as required by claims 5, 10, 11, 13, or 17. 
Muneuchi discloses providing a higher surface roughness by laser/blasting on an area in which an external electrode is to be formed. See page 3 of the machine translation. Muneuchi discloses that by providing a rougher surface of an area for plating, the contact of the electrode with the body may be increased. See page 2, “description of embodiments”. In implementing the roughening and plating method of Muneuchi with the electrodes 132a/132b of Lee, the limitations of the claims would be met, as only the outer surface of 131a/132b would have a surface roughness greater than surrounding areas, including of the surface of the end portion of the coil portion except for the one surface (e.g. the inner surface of 131a/132a), the interface between the surface of the body and the external electrode (bottom of 1 and 131a/b), a surface roughness of the surface of the body (e.g. the remainder of the body 110, which would not comprise an electrode thus not be roughened), or a surface roughness of another surface of the end portion of the coil portion embedded in the body (inner surface of 131a/132a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have roughened the outer surfaces of 131a, 132a of Lee at the plated electrode/conductive layer interface, as disclosed by Munuenchi, in order to have provided a plating layer with improved contact with the device body.

Allowable Subject Matter
Claims 4, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not clearly disclose “wherein a portion of the end portion of the coil portion extends onto the surface of the body” within the overall context of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849